Citation Nr: 9917560	
Decision Date: 06/24/99    Archive Date: 06/29/99

DOCKET NO.  94-27 030	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Lincoln, 
Nebraska


THE ISSUE

Entitlement to reimbursement of unauthorized medical expenses 
for a period of private hospitalization from March 30, 1992, 
to April 21, 1992.

(The issue of a total disability rating based on individual 
unemployability due to service-connected disabilities is the 
subject of a separate appellate decision.)


REPRESENTATION

Appellant represented by:	Richard A. LaPointe, Esquire


ATTORNEY FOR THE BOARD

E. J. McCafferty, Counsel



INTRODUCTION

The veteran served on active duty from August 1950 to August 
1951, and from August 1951 to September 1972.  

This matter comes to the Board from an October 1992 
determination of the Medical Administration Service (MAS) of 
the VA Medical Center (VAMC) in Lincoln, Nebraska.  

The issue of reimbursement of the veteran's unauthorized 
medical expenses was remanded to the VAMC by the Board in 
November 1998 for development of additional evidence as set 
out in that remand.  A review of the current record reveals 
that the November 1998 remand was never received by the VAMC 
and thus, a second remand to accomplish the necessary 
development of this issue is required.  


REMAND

The veteran contends that he should be reimbursed by VA for 
expenses not covered under Champus for the cost of medical 
expenses which he incurred at the Saint Joseph Hospital in 
Omaha, Nebraska, from March 30, 1992, to April 21, 1992.  He 
argues that his heart condition for which treatment was 
required was life threatening and was aggravating his 
service-connected depressive reaction.

Generally, in cases such as this, there are two theories of 
entitlement which must be addressed:  (1) whether the 
services for which payment is sought were authorized by VA, 
and (2) whether the appellant is eligible for payment or 
reimbursement for services not previously authorized.  See 
Hennessey v. Brown, 7 Vet. App. 143, 145 (1994).  In this 
case, the veteran has not argued nor does the evidence 
suggest that prior authorization was obtained.  Therefore, 
the matter for inquiry is whether the veteran is eligible for 
payment or reimbursement for medical services which were not 
previously authorized.  

In order to be entitled to payment of unauthorized medical 
expenses incurred at a private hospital, all of the following 
must be shown: 

(a)  The treatment rendered was either: 

(1)  for an adjudicated service-connected 
disability, or 

(2)  for a non-service-connected disability 
associated with and held to be aggravating an 
adjudicated service-connected disability, or 

(3)  for any disability of a veteran who has a 
total disability, permanent in nature, resulting 
from a service-connected disability; and 

(b)  That a medical emergency existed of such nature 
that delay would have been hazardous to life or health; 
and 

(c)  That no VA or other Federal facilities were 
feasibly available and an attempt to use them beforehand 
or obtain prior VA authorization for the services 
required would not have been reasonable, sound, wise, or 
practical, or treatment had been or would have been 
refused.  38 U.S.C.A. § 1728 (West 1991); 38 C.F.R. § 
17.120 (1998) [formerly 38 C.F.R. § 17.80].  

Failure to satisfy any one of the three criteria listed above 
precludes VA from paying unauthorized medical expenses 
incurred at a private hospital.  Hayes v. Brown, 6 Vet. App. 
66, 69 (1993).  

The facts of the case are essentially uncontroverted and are 
briefly set out as follows.  The veteran was hospitalized at 
an Air Force hospital in March 1992 due to symptoms of angina 
and fatigue.  Serial CPK's were consistent with a 
subendocardial myocardial infarct.  The veteran was placed on 
Nitroglycerin drip and Heparin and then transferred to Saint 
Joseph Hospital for cardiac catheterization.

Medical records from Saint Joseph Hospital in Omaha, 
Nebraska, reflect that the veteran was admitted on March 30, 
1992, as a transfer from an Air Force Hospital with a 
preliminary diagnosis of acute non-Q-wave infarct and chest 
pain.  Heart catheterization showed 100 percent stenosis of 
the proximal right coronary artery, proximal left anterior 
descending, first obtuse marginal and second obtuse marginal, 
25 to 49 percent stenosis in the posterolateral, and the main 
left had an irregular lumen.  Prior coronary artery bypass 
grafts, aorta to left anterior descending, aorta to right 
coronary artery and aorta to marginal, showed 100 percent 
stenosis.  It was determined that repeat coronary artery 
bypass grafting was necessary.  He underwent coronary artery 
bypass grafting x4 in April 1992.  When the veteran was 
released from the hospital on April 21, 1992, the discharge 
diagnoses included coronary artery disease, and post-
operative atrial fibrillation.

Shortly thereafter, the veteran filed a claim for payment or 
reimbursement of the costs of that hospitalization.

The VAMC contacted an RO and learned that the veteran had the 
following service-connected disabilities:

(1)  Depressive reaction, rated as 50 percent disabling;

(2)  Chronic low back strain, rated as 10 percent 
disabling;

(3)  Seborrheic Keratosis, rated as 10 percent 
disabling;

(4)  Amputation, distal phalanx, left middle finger, 
rated 0 percent disabling;

(5)  Pilonidal Cystectomy, rated 0 percent disabling; 
and

(6)  Fungus of the feet, rated 0 percent disabling.

The combined rating for the service connected disabilities 
was 60 percent.

In a letter dated in September 1992, the Chief, Medical 
Administration Service, at a VA medical facility informed the 
appellant's spouse that the clinical information she had 
provided concerning services the appellant had received 
during March and April 1992 would be reviewed by the 
appropriate clinical staff and that she would be advised of 
the decision regarding this claim.

In a letter to a United States Senator dated in October 1992, 
the Director of the VAMC, Lincoln, Nebraska, set out the 
criteria that must be met in order for VA to assume 
responsibility for payment of services that a veteran 
receives from non-VA sources.  It was noted that the 
veteran's claim was being finalized at that time, and the 
following information was provided:

It is evident that an emergent/life 
threatening situation did exist and that due 
to unfamiliarity with the Omaha area, [the 
veteran and his spouse] would not have known 
that a VA health care facility was located in 
that community.  The remaining information 
being reviewed is the clinical information 
received from the providers of [the 
veteran's] care.  This clinical review will 
determine if the primary diagnosis of 
coronary artery disease with manifestations, 
for which he was hospitalized, is associated 
with or aggravating his adjudicated service-
connected disabilities of neurosis; back 
strain; seborrheic keratosis; amputation 
distal phalanx, left middle finger; pilonidal 
cystectomy; and fungus of feet."

A copy of an October 1992 Routing and Transmittal Slip 
reflects that a VA physician at the VAMC, reviewed this case 
and disapproved the appellant's claim on the grounds that 
"VA was available."  

By a letter dated in October 1992, the appellant's spouse was 
advised that the claim was denied because it had been 
medically determined that the condition for which the 
appellant received treatment was not related to his service-
connected disability.  

In November 1992, a Notice of Disagreement was filed.  The 
veteran argued that he was entitled to payment or 
reimbursement of the private medical expenses incurred 
because the medical condition treated, his heart condition, 
was emergent.  

In a March 1993 letter written by an employee of the VAMC to 
the appellant's then representative, it was pointed out that 
the Air Force hospital made the decision to transfer the 
appellant to Saint Joseph Hospital without consultation with 
the VA and that the appellant would have passed by the VA 
Medical Center in Omaha on the way from the Air Force 
hospital to St. Joseph Hospital.  

A statement of the case issued in September 1993 stated that 
the claim was denied because the veteran was not service-
connected for the condition treated.  The appellant's 
substantive appeal was received later that same month in 
which it was asserted that the heart condition was 
aggravating his service-connected psychiatric disorder.  

It is noted that the veteran was accorded a psychological 
evaluation in June 1997 and that the psychologist indicated 
that it was likely that the veteran's mental health problems 
had been exacerbated by his medical problems, that the 
veteran appeared to be unable to cope with even daily stress, 
and that his wife handled financial and household matters.  
However, a psychiatric examination in July 1997 failed to 
elicit findings which would warrant an Axis I diagnosis.  
Copies of these reports have been added to the records 
assembled for appellate review.  

While the appellant has been informed that his claim was 
denied because it had been medically determined that the 
condition for which he received treatment was not related to 
his service-connected disability, the records available for 
the Board's review contain no such medical determination.  
The determination by a VA doctor was that a VA facility was 
available.  Thus, the basis for the denial is not clear and 
the appellant has not had an opportunity to address the issue 
of whether or not a VA facility was feasibly available.  The 
October 1992 letter from the Director of the medical center 
to a United States Senator certainly seemed to concede that a 
VA facility was not feasibly available.

In view of the above, the Board finds that additional 
development is needed in order to ensure the appellant's 
receipt of due process.  Accordingly, the case is remanded 
for the following action:

1.  The agency of original jurisdiction 
should review the Director's letter of 
October 9, 1992, to determine whether it 
is dispositive as to the issue of whether 
or not a VA or other Federal facility was 
feasibly available at the time the 
veteran was transferred to the St. Joseph 
Hospital in March 1992.  

2.  Thereafter, the records in this case 
should be referred to a physician for his 
opinion as to whether the heart condition 
for which the veteran received treatment 
at the Saint Joseph Hospital was 
aggravating the veteran's service-
connected psychiatric disorder and, if it 
is determined that the October 1992 
letter does not resolve the matter of 
whether or not a VA or other Federal 
facility was feasibly available, the 
physician should also offer an opinion as 
to this matter.

If the benefit sought is not granted, a supplemental 
statement of the case should be issued to the veteran and his 
attorney and they should be provided an opportunity  to 
respond.  Thereafter, the records in this case should be 
returned to the Board for further review, if necessary.  By 
this action, the Board intimates no opinion legal or factual, 
as to the ultimate disposition warranted as to this specific 
issue.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	GARY L. GICK
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).










